t c memo united_states tax_court christina m mehriary petitioner v commissioner of internal revenue respondent docket no filed date christina m mehriary pro_se miriam c dillard and a gary begun for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’ sec_2011 federal_income_tax of dollar_figure and an accuracy-related_penalty under section a the issues for decision are whether petitioner is entitled to claim an dollar_figure loss or itemized_deduction for the transfer of property to her ex- husband and liable for the accuracy-related_penalty findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner resided in florida when she filed her petition petitioner and bradley williams entered into a marital settlement agreement on date the agreement provided that mr williams would have exclusive use ownership and possession of the marital home at morton road in new bern north carolina morton property and petitioner would receive the residence at sweet briar road in new bern north carolina sweet briar property mr williams transferred his interest in the sweet briar property to petitioner via a quitclaim_deed dated date the agreement further provided that petitioner would pay mr williams dollar_figure per month for months commencing date as nonmodifiable lump-sum alimony all payments were to be made to wells fargo bank to pay the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure mortgage on the morton property in the event that the mortgage was paid in full before full payment of the lump-sum alimony petitioner would continue to pay the remaining lump-sum alimony directly to mr williams finally the agreement advised the parties to seek the opinion and advice of a tax professional as to the tax ramifications of the agreement on date the circuit_court for escambia county florida hereinafter circuit_court entered a final judgment of dissolution of marriage sometime thereafter petitioner submitted to mr williams a modification to the marital agreement which stated that petitioner would convey through a quitclaim_deed the sweet briar property back to mr williams in lieu of dollar_figure of the alimony obligation mr williams agreed to and signed the modification petitioner quitclaimed the sweet briar property to mr williams on date on date petitioner sent a letter to the circuit_court requesting that the court modify the divorce decree to reflect the transfer of the sweet briar property to mr williams in lieu of dollar_figure of her alimony obligation on schedule a itemized_deductions of her tax_return petitioner claimed an dollar_figure loss deduction for the transfer of the sweet briar property to mr williams at trial petitioner stated that she claimed the loss deduction because her insurance_company characterized the sweet briar property as investment_property i burden_of_proof opinion the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not contend and the evidence does not establish that the burden_of_proof should shift to respondent under sec_7491 as to any factual issue ii transfer_incident_to_divorce sec_1041 provides that no gain_or_loss is recognized on the transfer of property from one spouse to another or to a former spouse but only if the transfer is incident_to_divorce a transfer of property is incident_to_divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1041 a transfer of property is related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer does not occur more than six years after the date on which the marriage ceases sec_1_1041-1t q a-7 temporary income_tax regs fed reg date a divorce_or_separation_instrument includes a written instrument incident to such a decree sec_71 petitioner transferred the sweet briar property to mr williams in lieu of dollar_figure of her alimony obligation the final judgment of divorce was entered on date and the sweet briar property was transferred on date this transfer is considered a transfer of property incident_to_divorce because the transfer occurred within one year after the date on which the marriage ceased furthermore the written modification to the marital agreement signed by petitioner and mr williams was a divorce_or_separation_instrument see 113_tc_152 holding that a written modification agreement was a written instrument incident to a divorce decree because it settled marital property obligations arising from a divorce decree aff’d 240_f3d_369 4th cir because the transfer of the sweet briar property was pursuant to petitioner’s and mr williams’ modification agreement and occurred within one year of petitioner’s divorce from mr williams the transfer was related to the cessation of their marriage as such the transfer was incident to their divorce in all respects therefore under sec_1041 petitioner may not recognize an dollar_figure loss upon the transfer of the sweet briar property to mr williams iii alimony deduction alternatively petitioner argues that the transfer of the sweet briar property to mr williams is a deductible_alimony payment alimony or separate_maintenance payments are deductible from income by the payor and includable in the income of the payee sec_61 sec_71 sec_215 and b the payments must meet certain requirements to be deductible however see sec_71 sec_215 one requirement is that payments be made in cash or a cash_equivalent see sec_71 a check or money order that is payable on demand is a cash_equivalent see sec_1_71-1t q a-5 temporary income_tax regs fed reg date transfers of services or property do not qualify as alimony payments id petitioner’s argument that the transfer of dollar_figure the fair_market_value of the sweet briar property was deductible as an alimony payment fails because it was not a payment in cash instead the transfer was a transfer of property and therefore does not constitute an alimony payment although petitioner and mr williams agreed that petitioner’s transfer of the sweet briar property would replace dollar_figure of petitioner’s alimony obligation the intent of the parties does not determine the deductibility of a payment as alimony under sec_71 see 123_tc_258 instead the test for whether a payment is deductible as alimony is a straightforward objective test that rests entirely on the fulfillment of explicit requirements set forth in sec_71 including that the payment be made in cash or a cash_equivalent see sec_1_71-1t temporary income_tax regs supra accordingly we sustain respondent’s determination iv sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax attributable to among other things a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with regard to penalties for individuals and must go forward with sufficient evidence indicating that it is appropriate to impose such penalties sec_7491 116_tc_438 respondent has computed the deficiency and the understatement of income_tax is greater than of the tax required to be shown on petitioner’ sec_2011 return which is greater than dollar_figure thus respondent’s burden of going forward has been satisfied the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith by showing reliance on professional advice id the taxpayer is generally charged with the knowledge of the law such that ignorance of the law may not be a defense to the imposition of the accuracy-related_penalty since the taxpayer must take reasonable steps to determine the law and apply it 99_tc_202 petitioner set forth no specific facts to show that she acted with reasonable_cause and in good_faith petitioner was advised to seek the opinion of a tax professional when she signed her marital settlement agreement but she did not offer any testimony or other evidence to show that she relied on professional tax_advice see sec_1_6664-4 income_tax regs petitioner merely testified that she relied on her insurance company’s characterization of the sweet briar property as investment_property the insurance_company did not provide tax_advice and the record does not reflect that it ever represented itself as a competent professional see 115_tc_43 aff’d 299_f3d_221 3d cir accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 for the taxable_year to reflect the foregoing decision will be entered for respondent
